UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6362



GEORGE JOHNSON,

                                              Plaintiff - Appellant,

          versus


DEPARTMENT OF PUBLIC SAFETY AND CORRECTIONAL
SERVICES,

                                               Defendant - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. William D. Quarles, Jr., District Judge.
(CA-05-279-WDQ)


Submitted:   September 21, 2005           Decided:   October 18, 2005


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


George Johnson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           George Johnson appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) complaint.         We have reviewed

the record and find no reversible error.           Accordingly, we affirm

for the reasons stated by the district court.        See Johnson v. Dep’t

of Public Safety, No. CA-05-279-WDQ (D. Md. Feb. 16, 2005).              We

deny Johnson’s motions for summary judgment and for oral argument.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 2 -